Title: To Benjamin Franklin from Charles Thomson, 14 January 1784
From: Thomson, Charles
To: Franklin, Benjamin


          
            Dear Sir,
            Annapolis 14 Jany 1784
          
          I have received Your letter of 13 Septr. with the papers enclosed and have taken Steps to procure the Intelligence wanted. I have written to our old friend Reuben Haines who I take to be the person meant by Mr Heintz a brewer in Market Street with whom Marggrander is said to have lived to obtain the necessary certificates respecting him and have directed enquiries to be made respecting the other gentlemen mentioned. As soon as I receive answers to my letters I will forward them. The memorial from David & Anne Barry I have delivered to the delegates for North Carolina together with the paper respecting the Grenville claim. The letter from Mr De Bernardi I communicated to

Congress, who did not think proper to take any measures thereon. The ports of the United States are open to all foreigners and the Several States are ready to receive any men of science or abilities who may be willing to settle among them, but the Sovereign body of the Union do not seem to think it necessary to give any particular encouragement to any nation or to any individual.
          This day the definitive treaty was ratified and the ratification is entrusted to the care of col J. Harmar who is the Presidents private Secretary and whom I beg leave to recommend to your particular notice and attention.
          I am with the greatest respect Dear Sir Your affectionate Friend and humble Servt
          
            Cha Thomson
          
         
          Addressed: The honble B. Franklin / Minister plenipotenty of the United States / of America / Passy near / Paris
          Endorsed: Cha. Thomson Esqr.—Jan. 14 1784
        